Citation Nr: 1236255	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  06-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for impetigo of the hands.

2.  Entitlement to service connection for tinea cruris.

3.  Entitlement to service connection for a low blood pressure condition.

4.  Entitlement to service connection for a head injury, syncopial episode, mild concussion, with dizziness and nausea.

5.  Entitlement to service connection for vertigo associated with low blood pressure condition.

6.  Entitlement to service connection for a right leg condition with cramping.

7.  Entitlement to service connection for a left leg condition with cramping.

8.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

9.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

10.  Entitlement to service connection for a right foot condition with nerve damage.

11.  Entitlement to a compensable disability rating for dermatochalasis.

12.  Entitlement to a compensable disability rating for hemorrhoids.

13.  Entitlement to service connection for a left shoulder condition. 

14.  Entitlement to service connection for a right shoulder condition.

15.  Entitlement to service connection for a right knee condition.

16.  Entitlement to service connection for bilateral hearing loss.

17.  Entitlement to service connection for tinnitus.

18.  Entitlement to service connection for chronic headaches.

19.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

20.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

21.  Entitlement to a disability rating in excess of 20 percent for lumbar disc disease with left radiculopathy.

22.  Entitlement to a compensable disability rating for eczema of the legs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The case is currently within the jurisdiction of the Houston, Texas RO.  

The Veteran testified in June 2012 at a video-conference hearing before the undersigned Veterans Law Judge.  At that hearing the Veteran withdrew his appeal as to the first 12 claims listed above.  The formal dismissal of those claims is accomplished below.  Also in the decision below, the Board denies the claims for service connection for left and right shoulder conditions.  The remainder of the claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the Veteran's June 2012 Video-Conference Hearing before the undersigned Veterans Law Judge, and confirmed in a July 2012 statement from the Veteran, and received by the Board prior to the promulgation of a decision in the appeal, the Veteran notified VA that he requested a withdrawal of his appeal of the claims of: entitlement to service connection for (a) impetigo of the hands, (b) tinea cruris, (c) a low blood pressure condition, (d) a head injury, syncopial episode, mild concussion, with dizziness and nausea, (e) vertigo associated with low blood pressure condition, (f) a right leg condition with cramping (g) a left leg condition with cramping, (h) peripheral neuropathy, left upper extremity, (i) peripheral neuropathy, right upper extremity, (j) a right foot condition with nerve damage; and entitlement to a compensable disability rating for (a) dermatochalasis, and (b) hemorrhoids.

2.  The evidence does not show the presence of a chronic left or right shoulder condition in service, and there are no post service complaints of left or right shoulder pain until decades after service. 

3.  The record does not reflect any current diagnosis of any left shoulder disorder.

3.  Degenerative change at the acromioclavicular joint of the right shoulder was first shown in 2004; there is no evidence indicating it is linked to service or service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for impetigo of the hands.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for tinea cruris.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for a low blood pressure condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for a head injury, syncopial episode, mild concussion, with dizziness and nausea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

5.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for vertigo associated with low blood pressure condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

6.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for a right leg condition with cramping.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

7.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for a left leg condition with cramping.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

8.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for peripheral neuropathy, left upper extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

9.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for peripheral neuropathy, right upper extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).
 
10.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for a right foot condition with nerve damage.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

11.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for a compensable disability rating for dermatochalasis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

12.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for a compensable disability rating for hemorrhoids.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

13.  A left shoulder condition was not incurred in or aggravated during military service, and may not be presumed to have been so incurred; nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).

14.  A right shoulder condition was not incurred in or aggravated during military service, and may not be presumed to have been so incurred; nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

In this decision, the Board in part dismisses appealed claims for which the Veteran has withdrawn his substantive appeal.  As such, no discussion of VA's duty to notify or assist is necessary with respect to these claims.

With respect to the remaining claims decided in this decision, the VCAA duty to notify was satisfied by way of letters sent to the appellant between December 2004 and August 2006, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claims, and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the appeal was readjudicated most recently in a June 2012 supplemental statement of the case. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained private treatment records.  Review of the Virtual VA internet files does not show any additional VA medical records that are missing from the claims files.

VA has not afforded the Veteran a VA examination with an opinion regarding his claimed bilateral shoulder disorders.  This is because there is no current record of a diagnosis for the claimed left shoulder condition, and the Veteran has not specifically asserted a continuity of symptoms since service, which ended more than a quarter century ago, and would otherwise indicate any current bilateral complaints or mild degenerative changes in the right acromioclavicular joint could be related to service.  

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veteran Law Judge, which was conducted in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the June 2012 hearing, the Veterans Law Judge discussed the elements that were lacking to substantiate the Veteran's claim and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his service connection claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  


II.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.   A Substantive Appeal may be withdrawn by an appellant or an appellant's authorized representative in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  

In a written submission signed by the Veteran and dated on June 19, 2012, and received by the Board prior to the promulgation of the decision in the appeal, the appellant withdrew the appeal of the claims of (1) entitlement to service connection for (a)  impetigo of the hands, (b) tinea cruris, (c) a low blood pressure condition, (d) a head injury, syncopial episode, mild concussion, with dizziness and nausea, (e) vertigo associated with low blood pressure condition, (f) a right leg condition with cramping (g) a left leg condition with cramping, (h) peripheral neuropathy, left upper extremity, (i) peripheral neuropathy, right upper extremity, and (j) a right foot condition with nerve damage; and (2) entitlement to a compensable disability rating for (a) dermatochalasis, and (b) hemorrhoids.

Therefore, no allegations of errors of fact or law remain for appellate consideration on this aspect of the appeal.  Accordingly, the Board does not have jurisdiction to review those issues, and the appeal is dismissed as to these claims. 
 
III.  Service Connection for Left and Right Shoulder Disorders

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, if a Veteran served 90 days or more, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Review of the service treatment records show that the Veteran was seen once in December 1979 for complaints of left shoulder and arm pain, with numbness in the hand.  He denied having had any trauma or weakness.  At that time the Veteran had a full range of motion of the shoulder without tenderness.  The assessment was musculoskeletal pain, which was treated with aspirin. 

Service treatment records show that the Veteran was seen two years later in November 1981 for a complaint of unspecified symptoms in the left shoulder and fingers.  At that time the Veteran reported he was feeling fine.  The report does not contain any findings or impression referable to the left shoulder.

At the February 1982 retirement examination, the Veteran reported he had not had any bone, joint or other deformity, arthritis, or painful or trick shoulder.  On examination, the clinical evaluation was normal.   

Private treatment records include a February 2004 radiology report, associated with shoulder pain presumably in the right shoulder that including findings from right shoulder examination.  The report contains findings that there were no signs of acute fracture, subluxation, or dislocation; but that mild degenerative changes were noted at the acromioclavicular joint.  The impression was no acute fracture; mild degenerative change at the acromioclavicular joint.

The post-service medical records show no other indications of any complaints or findings referable to the claimed left or right shoulder disorders.

Right Shoulder

On review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that any right shoulder disorder is related to service or to a service-connected disability.  There are no indications in service treatment records of any injury or disease later linked to a current right shoulder condition.  

Although there is private X-ray examination evidence in February 2004 of mild degenerative changes at the acromioclavicular joint, there is no competent evidence of any right shoulder injury or disease in service to serve as a basis for a link between any current arthritis and service, and there are no medical opinions relating any current right shoulder condition to service.

There is no claim or evidence to support a finding that any current right shoulder disorder was either caused or aggravated by a service-connected disability.  Thus there is no basis on which to establish service connection on a secondary basis for a disability proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Also, the issue of the etiology of any claimed right (or left) shoulder condition is beyond the competency of the Veteran as a lay person because it requires medical knowledge and training.  The Board does not question the Veteran's sincerity that he has such right shoulder disorder that resulted from service.  But the Veteran has not claimed, and contemporaneous treatment records show no complaints indicating any onset in service or a continuity of relevant symptoms following service until many years thereafter.  Absent such lay evidence of complaints of continuity since service, as a lay person, the Veteran is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions.  Such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2011) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  

In light of the foregoing, the preponderance of the evidence is against the claim for service connection for a right shoulder disorder.  Therefore, service connection is denied for a right shoulder disorder. 

Left Shoulder

On careful review of the medical record evidence since service, the Board finds no medical record of any complaints, findings, or diagnosis of any chronic condition of the left shoulder.  There is no evidence on file of a present diagnosis of a chronic left shoulder condition.  The medical records on file show no complaints of left shoulder problems following service, and VA medical records and private treatment records contain no diagnosis or problem listed referable to the claimed left shoulder disorder.

In sum, the competent medical evidence does not show a diagnosis pertaining to any left shoulder condition.  While there is competent evidence of some left shoulder pain as reflected in statements and testimony from the Veteran, there is no diagnosis referable to the left shoulder on which to base service connection.  Pain alone is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, absent competent evidence of a present left shoulder condition, service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   


ORDER

The appeal of the claim for service connection for impetigo of the hands, is dismissed.

The appeal of the claim for service connection for tinea cruris, is dismissed.

The appeal of the claim for service connection for a low blood pressure condition, is dismissed.

The appeal of the claim for service connection for a head injury, syncopial episode, mild concussion, with dizziness and nausea, is dismissed.

The appeal of the claim for service connection for vertigo associated with low blood pressure condition, is dismissed.

The appeal of the claim for service connection for a right leg condition with cramping, is dismissed.

The appeal of the claim for service connection for a left leg condition with cramping, is dismissed.

The appeal of the claim for service connection for peripheral neuropathy, left upper extremity, is dismissed.

The appeal of the claim for service connection for peripheral neuropathy, right upper extremity, is dismissed.

The appeal of the claim for service connection for a right foot condition with nerve damage, is dismissed.
 
The appeal of the claim for a compensable disability rating for dermatochalasis, is dismissed.

The appeal of the claim for a compensable disability rating for hemorrhoids, is dismissed. 

Service connection for a right shoulder condition, is denied.

Service connection for a left shoulder condition, is denied.


REMAND

A remand is necessary for the following reasons.  Regarding the right knee claim, the Veteran testified at his June 2012 Board hearing that he has had right knee symptoms since an injury in service at Guantanamo, Cuba in 1969 or 1970, ultimately resulting in surgery in 2005.  Service treatment records show that the Veteran was treated in April 1970.  At that time he reported that he threw his knee out two months before and that the pain had been constant since then and the knee was "giving way" when carrying items and had locked two days before and he fell.  Post-service private treatment records show that after being seen for complaints of painful right knee with a multi-year history of pain and worsening symptoms in the previous few months, the Veteran underwent right knee surgery in March 2005.  The Veteran should be examined to ascertain whether current disability may be related to service.  

Regarding the hearing loss and tinnitus claims, the Veteran testified in June 2012 that while in the Navy for 20 years, he worked much of the time as a boiler technician on ships, which resulted in exposure to loud noise over that extended period.  The Board has reviewed the Veteran's service treatment records, and these show hearing findings including on whispered voice and later audiology testing reflect a worsening of the Veteran's hearing acuity bilaterally over the period of service.  Such evidence suggests there may have been some injury or disease during service impacting on the Veteran's hearing.  Notably, at a November 1980 examination, audiology findings for the left ear included an auditory threshold of 40 decibels at 4000 Hertz, reflecting a hearing disability in that ear under VA's definition of impaired hearing to be considered a disability.  See 38 C.F.R. § 3.385 (2011).  However, later at the February 1982 retirement examination, the left ear did not meet criteria to be considered a hearing loss disability.  The Veteran has suggested he has had symptoms of hearing loss and recurrent symptoms of tinnitus since service.  

An examination is necessary to obtain medical evidence necessary to confirm the present severity of any bilateral hearing loss as it relates to the criteria under 38 C.F.R. § 3.385 for consideration as a disability, and to obtain an opinion as to the likelihood any hearing loss or tinnitus is related to service.

Regarding the chronic headaches claim, the Veteran testified in June 2012 that during service he fell and hit his head and has had related headaches since then.  He also thought that his headaches may be from his extended exposure to loud noise during service as well.  Service treatment records show that the Veteran had a syncopal episode and fell hitting his head in October 1981.  He was taken to the emergency room with an obvious bump on his head and hospitalized for two days.  Symptoms at that time included nausea and light-headedness.  He should be examined and an opinion obtained as to whether he has a disability manifested by intermittent headaches that is related to service.  

Regarding the Veteran's claim for a higher disability rating for his lumbar disc disease with left radiculopathy, he testified that this disability has become worse in the last four years.  Also, this lumbar spine disability is to some extent intertwined with the claims for service connection for peripheral neuropathy, left lower extremity, and for peripheral neuropathy, right lower extremity, since some spine disabilities can produce lower extremity neurologic abnormalities.  Thus, it is important to understand the precise nature of any lower extremity neurologic abnormality as may be present, and the evidence is not clear on this.  Service treatment records show evidence of right weakness in the right lower extremity with foot drop, assessed in April 1980 as radiculopathy at L5-S1.  At an April 2005 VA examination the examiner found that the Veteran continued to have sensory impairment in the distribution of the right L5-S1 dermatome, suggesting a right L5 radiculopathy, sensory.  However, the examiner commented also that evaluation suggested an underlying sensory peripheral neuropathy, which the examiner opined to be most likely secondary to a prior alcohol abuse history.  Notably, despite the consistent findings discussed about the presence of right sided radiculopathy, the April 2005 VA examination report concluded with the diagnosis of "chronic low back pain with associated left L5 radiculopathy, incomplete, stable".  Clarification is needed on this.

In addition to the foregoing, at a more recent VA spine examination in June 2009, the examiner stated that the Veteran reported no radicular symptoms, but that the Veteran reported numbness from the knees to the toes.  Review of the examination report shows that on examination the examiner made no findings or assessments as to the presence of any associated objective neurologic abnormalities, including as to peripheral neuropathy of the bilateral lower extremities.   

The Board determines that an examination is necessary in order to adequately address the question as to the presence and severity of any associated objective neurologic abnormalities, to include specifically the claimed peripheral neuropathy of the lower extremities.  Further, an examination is necessary for rating purposes, given the Veteran's competent report of worsening low back condition, to provide evidence as to the current overall condition of the lumbar spine disability.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding the Veteran's claim for a higher disability rating for his eczema of the legs, at the June 2012 Board hearing the Veteran reported that the condition of this disability had worsened recently.  He also testified that he had gone to see a dermatologist for treatment, but records pertaining to that treatment are not on file.  As the record reflects that the Veteran has been receiving treatment for his eczema of the legs, the outstanding records should be obtained and considered in adjudicating this appeal.  Also, after obtaining any records, another VA examination is necessary to adjudicate this claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 125(2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Under these circumstances, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of VA or private medical treatment pertinent to the symptomatology of the Veteran's right knee, hearing loss, tinnitus, headaches, peripheral neuropathy/radiculopathy of the lower extremities, as well as any symptomatology of his service-connected lumbar disc disease with left radiculopathy, and eczema of the legs.  

The RO should ask the Veteran for names and addresses of any private medical provider to specifically include a provider of care for his eczema of the legs as indicated in the transcript of the June 2012 Board hearing, and for locations of VA medical facilities where he may have received treatment.  Regardless of the response, the RO should attempt to obtain copies of any VA treatment records regarding these disabilities dated since October 2009.

With respect to any private medical records, the RO must document that it has made at least two requests to the custodian of a private record unless it is made evident by the first request that a second request would be futile in obtaining such records.

2.  Advise the Veteran that he or others who have first-hand knowledge or were contemporaneously informed, may submit lay statements describing their impressions regarding: (A) the onset and chronicity of any right knee disorder, bilateral hearing loss, tinnitus, chronic headaches, or peripheral neuropathy or radiculopathy of the lower extremities, since service or since the onset of any service-connected disability; and (B) the nature and severity of his lumbar spine disability and eczema of the legs. 

The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for VA examinations to determine the nature, onset, and likely etiology of any disorder of the 

a) right knee, 
b) bilateral hearing loss,
c) tinnitus,
d) chronic headaches, 
e) peripheral neuropathy of the bilateral lower extremities; 

and to determine the nature, extent, frequency and severity of: 

(1) any orthopedic and neurologic impairment related to or part of the Veteran's lumbar spine disability, to include any peripheral neuropathy involving the lower extremities, and 

(2) his eczema of the legs.  
The claims file should be made available to the respective examiners, who should review the entire claims folder in conjunction with examination, noting the medical opinions already of record.  

The examiner of each condition should elicit from the Veteran a narrative of his history of relevant symptoms and the examiner should conduct all necessary studies, and all findings should be set forth in the report. 

In offering etiological opinions, the examiner should acknowledge and discuss the Veteran's report of a continuity of relevant symptoms since service or since onset of any associated service connected disability, and any current relevant symptoms and diagnosis regarding the claimed condition.  

Right Knee, Chronic Headaches Examinations:
After review of the evidence on file, and examining the Veteran, the respective examiner should identify any right knee or chronic headaches disorder/chronic condition manifested by headaches.  For any such disorder identified, the examiner should provide an opinion addressing whether it is as likely as not (a probability of 50 percent or greater) that the disorder was either: caused or aggravated by a service-connected disability, or is related to or had its onset in service.  The respective examiner should also indicate if any arthritis of the knee or any organic disease of the nervous system associated with the Veteran's chronic headaches, was manifest in the initial post-service year.  In offering his/her opinion, the examiner should include comment as to the significance of April 1970 knee complaints in service, and the Veteran's 1981 in-service syncopal episode.  

Hearing Loss and Tinnitus Examination:
The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and speech recognition scores based on the Maryland CNC tests.  The examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater), that any bilateral hearing loss or tinnitus had its clinical onset during service or is related to any in-service disease, event, or injury.  In doing so, the examiner should comment on the significance of in-service hearing evaluations in arriving at his/her conclusion.  The examiner should also indicate if hearing loss was manifest in the initial post-service year.  

Examination of Lumbar Disk Disease with Left Radiculopathy, and Peripheral Neuropathy, Left and Right Lower Extremities:
The examiner should identify all lumbar spine orthopedic and neurologic pathology found to be present.  The orthopedic aspect of the examination should include all indicated tests and studies, (e.g. range of motion studies expressed in degrees and in relation to normal range of motion), and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine, i.e., the extent of the Veteran's pain-free motion.

In addition, to the extent possible, the examiner should state whether the lumbar spine disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, the frequency and duration of those episodes should be described.  

The examiner should also discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present and the extent to which they are associated with the Veteran's lumbar spine disability.  The examiner should also state whether the Veteran has any other objective neurologic abnormalities associated with his lumbar spine disability, such as any genitourinary or bowel abnormality.  

After all necessary tests are conducted, the examiner should opine as to the impact of the Veteran's overall lumbar spine (orthopedic and neurologic) disability on his ability to work. 

Examination of Eczema of the Legs:
The examiner should provide specific findings as to each of the following: 
   (A) the body part locations and nature of the eczema of the legs; and any resulting residuals including any inflammation, rash, swelling, redness, blisters, oozing lesions, scales, itching, pain, scarring, cystic nodules, exudation, pruritis, and any other manifestations; 
   (B) the percentage of the entire body affected by the service-connected skin disorder residuals; and the percentage of exposed areas affected by the service-connected skin disorder residuals; 
   (C) the need for systemic therapy such as corticosteroids or other immunosuppressive drugs; and if there is such a need, the total duration required over the past 12 months; 
   (D) if there is residual scarring, the location and measurement, in square inches or square centimeters, of the area or areas encompassed by any residual scarring; and 
   (E) if there is residual scarring, whether that scarring includes any of the following manifestations: extensive lesions, poorly nourished, repeated ulceration, unstable, tender, and/or being painful on examination; and 
   (F) if there is residual scarring, whether that scarring produces limitation of function of the affected part of the body. 

The examining physician should also provide an opinion concerning the impact of the veteran's service-connected eczema of the legs on his ability to work. 

For each examination, the respective examiner should set forth a complete rationale for all opinions expressed in the report.   

4.  Then, following any additional development deemed appropriate, readjudicate the appeal.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


